         Case 1:16-cv-00804-RJS Document 163 Filed 07/07/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KATHY FRAZIER et al. on behalf of
 themselves and all others similarly situated,

                                Plaintiff,

         -v-                                                     No. 16-cv-804 (RJS)
                                                                       ORDER
 MORGAN STANLEY & CO. LLC,
 MORGAN STANLEY SMITH BARNEY
 LLC, and MORGAN STANLEY,

                                Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

       Plaintiffs Kathy Frazier, Yared Abraham, O. Emmanuel Adepoju-Grace, Kwesi Coleman,

Jeanna Pryor, and Aisha Rada ask the Court to certify an interlocutory appeal of the Court’s denial

of their motion for leave to file a Fourth Amended Complaint (Doc. No. 115 (the “February

Decision”)) or, in the alternative, to enter partial final judgment under Fed. R. Civ. P. 54(b) as to

the dismissal of Plaintiffs’ class claims for pattern or practice intentional discrimination and

disparate impact. For the reasons set forth below, the Court DENIES Plaintiffs’ motion.

       A district court may certify an immediate appeal of an interlocutory order if the court finds

that (1) the order “involves a controlling question of law,” (2) “as to which there is substantial

ground for difference of opinion,” and (3) “an immediate appeal from the order may materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). “The party seeking an

interlocutory appeal has the burden of satisfying these three requirements.” Hengjin Sun v. China

1221, Inc., No. 12-cv-7135 (RJS), 2015 WL 5544257, at *3 (S.D.N.Y. Sept. 17, 2015). All three

must be met before courts can certify an interlocutory appeal. Id. And even when all the criteria

are met, the Court nevertheless has “unfettered discretion to deny certification if other factors
         Case 1:16-cv-00804-RJS Document 163 Filed 07/07/20 Page 2 of 6



counsel against it.” Transp. Workers Union of Am., Local 100 v. N.Y.C. Transit Auth., 358 F.

Supp. 2d 347, 351 (S.D.N.Y. 2005) (internal quotation marks omitted); see also In re Flor, 79 F.3d

281, 284 (2d Cir. 1996) (“[O]nly exceptional circumstances will justify a departure from the basic

policy of postponing appellate review until after the entry of a final judgment.” (brackets and

internal quotation marks omitted)). To state the obvious, “federal practice strongly disfavors

discretionary interlocutory appeals” because they “prolong judicial proceedings, add delay and

expense to litigants, burden appellate courts, and present issues for decisions on uncertain and

incomplete records, tending to weaken the precedential value of judicial opinions.” Hengjin Sun,

2015 WL 5544257, at *3 (internal quotation marks omitted).

       An immediate appeal is not justified here. As a general matter, orders denying leave to

amend are unreviewable. See D’Ippolito v. Cities Serv. Co., 374 F.2d 643, 648 (2d Cir. 1967)

(“No appeal lies from the order denying permission to amend in the absence of certification.”). In

addition, Plaintiffs’ motion fails to satisfy the requirements of § 1292(b). As to the first two

criteria, Plaintiffs argue that the February Decision involves controlling questions of law on which

there is substantial ground for disagreement, regarding: (1) the pleading requirements for pattern

or practice class claims, and (2) the applicability of the Lily Ledbetter Fair Pay Act to Plaintiffs’

disparate impact claims. But a cursory review of these arguments leaves the Court doubtful that

is the case. As to its pattern or practice claims, Plaintiffs contend that the Court imposed a

heightened pleading standard when assessing the Fourth Amended Complaint.                 In reality,

Plaintiffs’ arguments amount to little more than a disagreement with the Court’s finding that the

complaint failed to plausibly allege that Defendants engaged in an intentionally discriminatory

procedure or practice. While Plaintiffs may disagree with the Court’s conclusions, that is not

enough to establish the kind of “substantial ground” for disagreement over the complaint’s legal

sufficiency that would justify the extraordinary relief of interlocutory appeal. See 28 U.S.C.
                                                 2
         Case 1:16-cv-00804-RJS Document 163 Filed 07/07/20 Page 3 of 6



§ 1292(b); see, e.g., Estevez-Yalcin v. The Children's Vill., No. 01-cv-8784 (KMK), 2006 WL

3420833, at *4 (S.D.N.Y. Nov. 27, 2006) (“Plaintiffs are merely quibbling with this Court's

application of the facts to the law, not with the underlying legal rule, which is necessary if this

Court is to certify an immediate appeal.”).

       As to the Ledbetter Act, Plaintiffs dispute the Court’s determination that the Act’s accrual

provisions are inapplicable to their disparate impact class claims challenging the teaming and

account distribution policies. (Doc. No. 153 at 15.) But as the Court previously explained when

dismissing these claims, the provisions do not extend to claims involving “a pay reduction that

flows from another adverse employment action,” such as the teaming, pooling, and account

distribution policies at the core of Plaintiffs’ complaint. (Doc. No. 104 (citing Davis v. Bombardier

Transp. Holdings (USA) Inc., 794 F.3d 266, 271 (2d Cir. 2015).). Although Plaintiffs attempt to

distinguish Davis on the ground that it involved a demotion claim, that argument is unavailing and

certainly not enough to present a legal question over which there is “substantial doubt.” Hengjin

Sun, 2015 WL 5544257 at * 4.

       But even assuming Plaintiffs could meet the first two requirements under § 1292(b),

Plaintiffs fail to establish the third and “most important” of the factors – that an immediate appeal

would “materially advance the ultimate termination of the litigation.” Id. at *3 (internal quotation

marks omitted). Plaintiffs contend that because the class claims are separable from the individual

ones and because discovery on the class claims would focus on Morgan Stanley’s nationwide

policies while discovery on the individuals claims would be narrower, delaying an appeal of the

February Decision would create a “serious risk that, after trial and judgment on the remaining

[individual] claims, the Court of Appeals” could reinstate the class claims, requiring the parties to

take nationwide policy-focused discovery “many years after this case was filed.” (Doc. No. 153

at 21.) Plaintiffs also argue that “if Plaintiffs try their individual cases without the benefit of” the
                                                   3
         Case 1:16-cv-00804-RJS Document 163 Filed 07/07/20 Page 4 of 6



presumption available for the dismissed pattern or practice claims “and do not prevail” in those

individual cases, and “if Plaintiffs’ class-wide pattern-or-practice claim is reinstated on appeal,”

they would require new trials, resulting in waste and duplication. (Id. at 22 (emphasis added).).

       At most, Plaintiffs note a highly contingent risk that inheres in many if not most cases

involving requests for interlocutory review. The Second Circuit has recognized that such risk

alone is not sufficient to justify immediate review. See Parkinson v. Apr. Indus., Inc., 520 F.2d

650, 654 (2d Cir. 1975) (“[T]rial judges are constantly confronted with interlocutory decisions,

which, if erroneous, may create unnecessary and time-consuming consequences,” but “[a]n

appellate court's solicitude to prevent the unproductive effort which an erroneous order may create

ought not to warrant an out-of-time intrusion by the appellate court into the proper sphere of the

trial judge.”); see also In re 650 Fifth Ave., No. 08-cv-10934 (RJH), 2012 WL 363118, at *7

(suggesting that while the court was “not unsympathetic to the concern that significant aspects of

this case may need to be relitigated if [its order] is found to be erroneous on an appeal taken after

final judgment is entered,” the concern was not dispositive as “[t]he more relevant consideration

. . . is whether immediate appellate review would speed . . . consideration of the merits” of the

claims). Here, several individual claims under 42 U.S.C. § 1981 remain unresolved, and discovery

is ongoing with respect to those claims. It is not clear that an interlocutory appeal would materially

move the ball toward ending, rather than prolonging or complicating, this litigation. Accordingly,

the Court declines to certify the February Decision for interlocutory appeal.

       The Court next turns to Plaintiffs’ request for partial final judgment with respect to the

dismissed class claims. A court may enter partial final judgment under Rule 54(b) if “(1) there are

multiple claims or parties; (2) at least one claim or the rights and liabilities of at least one party

has been finally determined; and (3) the court makes an ‘express determination that there is no just

reason for delay.’” Acumen Re Mgmt. Corp. v. Gen. Sec. Nat’l Ins. Co., 769 F.3d 135, 140 (2d
                                                  4
         Case 1:16-cv-00804-RJS Document 163 Filed 07/07/20 Page 5 of 6



Cir. 2014) (brackets omitted) (quoting Fed. R. Civ. P. 54(b)). Nevertheless, the Second Circuit

has instructed that this authority “be exercised sparingly[,]” Harriscom Svenska AB v. Harris

Corp., 947 F.2d 627, 629 (2d Cir. 1991), cautioning that “the district court generally should not

grant a Rule 54(b) [motion] if the same or closely related issues remain to be litigated,” Novick v.

AXA Network, LLC, 642 F.3d 304, 311 (2d Cir. 2011) (internal quotation marks omitted). When

determining if there is “no just reason for delay,” a district court may consider “whether the claims

under review [are] separable from the others remaining to be adjudicated” and whether entering

final judgment as to some claims would force an appellate court to review the same claims more

than once. Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980). Moreover, a district

court should enter a partial final judgment “only when there exists some danger of hardship or

injustice through delay which would be alleviated by immediate appeal.” Ansam Assocs., Inc. v.

Cola Petroleum, Ltd., 760 F.2d 442, 445 (2d Cir. 1985) (internal quotation marks omitted). The

decision is “left to the sound judicial discretion of the district court.” Curtiss-Wright Corp., 446

U.S. at 8 (internal quotation marks omitted).

       As noted, individual § 1981 claims, which center on discrimination by Defendants, remain

for three plaintiffs. While a pattern or practice class claim is not identical to an individual

discrimination claim, such claims often involve the same or overlapping allegations. See United

States v. City of New York, 717 F.3d 72, 83–84 (2d Cir. 2013). That is certainly the case here, as

the facts underlying the remaining individual claims are intertwined with the dismissed class

claims. Importantly, the claims also share the underlying legal theory that Defendants intentionally

discriminated against Plaintiffs on the basis of race. Entry of a partial final judgment on the class

claims thus presents a risk of “piecemeal appeals,” Curtiss-Wright Corp, 446 U.S. at 10, that would

require two or more appellate panels to become familiar with the same or interrelated issues. See

Novick, 642 F.3d at 311.
                                                 5
          Case 1:16-cv-00804-RJS Document 163 Filed 07/07/20 Page 6 of 6



         Coser v. Moore, which Plaintiffs argue is analogous to this case, does not compel a different

result. See 587 F. Supp. 572 (E.D.N.Y. 1983). In Coser, the district court entered partial final

judgment under Rule 54(b) after a bench trial on the plaintiffs’ pattern or practice class claims,

where the parties had previously agreed that plaintiffs’ individual discrimination claims would be

addressed separately following the class pattern or practice trial. The procedural posture in this

case is very different from that in Coser. Moreover, the Second Circuit has explained that while

it may “sympathize with [a] district court’s desire to avoid a retrial” if its interlocutory decision is

erroneous, “the interrelationship of the dismissed and surviving claims is generally a reason for

not granting a Rule 54(b) [motion,] not a reason for granting it.” Hogan v. Consol. Rail Corp.,

961 F.2d 1021, 1026 (2d Cir. 1992). In short, the Court finds that the interrelatedness of the

dismissed and surviving claims here supports denial of a partial final judgment, since such a

judgment would lead to piecemeal appeals that would likely prolong the proceedings and burden

judicial resources.

         Accordingly, Plaintiffs’ request that the Court certify an interlocutory appeal under 28

U.S.C. § 1292(b) or enter partial final judgment under Rule 54(b) is DENIED. The Clerk of the

Court is respectfully directed to terminate the motion pending at document number 152.

SO ORDERED.

Dated:          July 6, 2020
                New York, New York
                                                        ___________________________
                                                        RICHARD J. SULLIVAN
                                                        UNITED STATES CIRCUIT JUDGE
                                                        Sitting by Designation




                                                   6
